UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1474


HOPEWELL HOUSING AUTHORITY,

                 Plaintiff - Appellee,

          v.

XAVIER STOKES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00118-REP)


Submitted:   November 17, 2011             Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Xavier Stokes, Appellant Pro Se. James J. Vergara, Jr., VERGARA
& ASSOCIATES, Hopewell, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xavier     Stokes   appeals         the    district    court’s      order

remanding this case to state court and granting Hopewell Housing

Authority     attorney     fees   and    costs.          We   dismiss    in   part    and

affirm in part.

              Generally, “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or

otherwise.”      28 U.S.C. § 1447(d) (2006).                  The Supreme Court has

instructed that “§ 1447(d) must be read in pari materia with [28

U.S.C.]   §    1447(c)     [(2006)],         so   that    only    remands     based   on

grounds specified in § 1447(c) are immune from review under

§ 1447(d).”      Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

127 (1995).      Thus:

       § 1447(d) bars . . . review of a district court’s
       remand order only if the order was issued under
       § 1447(c)   and    invoked   the grounds  specified
       therein, . . . either (1) that the district court
       granted a timely filed motion raising a defect in
       removal procedure or (2) that it noticed a lack of
       subject matter jurisdiction.

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196

(4th   Cir.    2008)     (internal      quotation        marks,     alterations       and

citations omitted).         “Whether a district court’s remand order is

reviewable     under     § 1447(d)      is    not   determined      by   whether      the

order explicitly cites § 1447(c) or not.”                        Borneman v. United

States, 213 F.3d 819, 824 (4th Cir. 2000).




                                             2
            In this case, the district court remanded the action

because it lacked subject matter jurisdiction.                     Under the cited

authorities, we are without jurisdiction to review the district

court’s    decision    to   remand   the     case    to    state    court,      and   we

dismiss this portion of the appeal.

            With   regard       to   the     district           court’s     award     of

attorneys’ fees and costs, we have reviewed the record and find

no abuse of discretion.         See Calabro v. Aniqa Halal Live Poultry

Corp.,    650 F.3d 163,    165-66    &   n.2    (2d     Cir.    2011)    (stating

standard of review and collecting cases holding that appellate

court has jurisdiction to review order awarding fees and costs).

            Accordingly, we affirm this portion of the order for

the reasons stated by the district court.                   Hopewell Hous. Auth.

v. Stokes, No. 3:11-cv-00118-REP (E.D. Va. Apr. 4, 2011).                             We

dispense    with   oral       argument     because        the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                         3